NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 ANGELA OLINGHOUSE,                              No. 15-35301

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-05871-RBL

   v.
                                                 MEMORANDUM*
 UNITED STATES OF AMERICA; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Angela Olinghouse appeals pro se the district court’s judgment dismissing

her action, alleging, among other claims, negligent supervision and training claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s determination of subject matter jurisdiction. Gager v. United States, 149



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 918, 920 (9th Cir. 1998). We affirm.

      The district court properly dismissed for lack of subject matter jurisdiction

Olinghouse’s action against the United States because Olinghouse failed to exhaust

administrative remedies under the Federal Tort Claims Act (“FTCA”). See 42

U.S.C. § 233 (the FTCA is the exclusive remedy for actions arising “from the

performance of medical, surgical, dental, or related functions . . . by any

commissioned officer or employee of the Public Health Service”); see also 28

U.S.C. § 2675(a) (a party must file an administrative claim before filing an action

under the FTCA); Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000) (“The

requirement of an administrative claim is jurisdictional.”). To the extent that, as

Olinghouse argues, her claims for negligent training and supervision did not relate

to the performance of “medical . . . or related functions” under 42 U.S.C. § 233,

such claims were barred by the sovereign immunity doctrine. See Valdez v. United

States, 56 F.3d 1177, 1179 (9th Cir. 1995) (explaining that “[a] party may bring an

action against the United States only to the extent that the government waives its

sovereign immunity” and that the FTCA represented “a limited waiver of that

sovereign immunity for tort claims arising out of the conduct of a government

employee acting within the scope of his or her employment”); Nurse v. United

States, 226 F.3d 996, 1001 (9th Cir. 2000) (claims of negligent supervision and

training “fall squarely within the discretionary function exception” to the FTCA).


                                          2                                    15-35301
      The district court did not abuse its discretion in denying Olinghouse’s

motion to extend discovery because Olinghouse failed to show diligence in pursuit

of the expert discovery that was required to oppose a motion for summary

judgment on her medical malpractice claim. See Brae Transp., Inc. v. Coopers &

Lybrand, 790 F.2d 1439, 1443 (9th Cir. 1986) (setting forth standard of review and

explaining that the district court does not abuse discretion by denying further

discovery if the movant “fails to pursue discovery diligently before summary

judgment”).

      The district court did not abuse its discretion in denying Olinghouse’s

request for an appointment of counsel. See Palmer v. Valdez, 560 F.3d 965, 970

(9th Cir. 2009) (setting forth standard of review and exceptional circumstances

requirement for appointment of counsel).

      We reject as without merit Olinghouse’s contention that the district court

judge was biased.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All requests set forth in Olinghouse’s opening brief are denied.

      AFFIRMED.




                                           3                                      15-35301